IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-71,296-02



               EX PARTE CLIFTON LAMAR WILLIAMS, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
   AND MOTION TO STAY THE EXECUTION IN CAUSE NO. 114-1505-06
              IN THE 114 TH JUDICIAL DISTRICT COURT
                           SMITH COUNTY

       Per curiam. M EYERS, J., would deny the stay.

                                        ORDER

       This is a subsequent application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071 § 5 and a motion for a

stay of execution.

       In October 2006, a jury found applicant guilty of the offense of capital murder.

The jury answered the special issues submitted pursuant to Texas Code of Criminal

Procedure Article 37.071, and the trial court, accordingly, set applicant’s punishment at

death. This Court affirmed applicant’s conviction and sentence on direct appeal.
                                                                                  Williams - 2
Will. v. State, 270 S.W.3d 112 (Tex. Crim. App. 2008). This Court denied relief on

applicant’s initial post-conviction application for a writ of habeas corpus. Ex parte

Williams, No. WR-71,296-01 (Tex. Crim. App. Mar. 18, 2009)(not designated for

publication).

       On July 15, 2015, applicant filed in the trial court this his first subsequent

application for a writ of habeas corpus. After reviewing applicant’s habeas application,

we have determined that the claim raised meets the dictates of Article 11.071 § 5.

Therefore, the application is remanded to the trial court for a review on the merits.

Applicant’s motion to stay his execution is granted pending resolution of his claim.

       IT IS SO ORDERED THIS THE 16th DAY OF JULY, 2015.

Do Not Publish